Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

1. This Separation Agreement and General Release (“Agreement”) is between
Yi-Jong Shy (“Employee”) and NowNews Digital Media Technology Co. Ltd, a Nevada
Corporation (“Company”) to resolve any and all outstanding issues between the
parties and to set forth all of the obligations between the parties.

 

2. For $10 and other good and valuable consideration the receipt of which is
acknowledged, the Employee and the Company make the agreements set forth in this
Agreement. Employee’s employment with the Company terminated effective March 25,
2016 (“Release Date”), and as of such time Employee shall no longer serve as the
Company's Chief Investor Relations Officer or in any other capacity with
Company. Employee acknowledges that he has been paid his regular rate of pay in
equal biweekly installments, less applicable deductions through the Release
Date. In addition to the foregoing, as of Release Date, Employee acknowledges
that he shall no longer serve in any capacity or capacities with respect to any
affiliate of the Company to which he may have been elected or appointed as of
the date hereof. For purposes of this agreement, the term “affiliate” shall mean
any entity that is controlled by the Company.

 

3. Employee agrees that he is not entitled to and will not seek any further
consideration, including but not limited to, any wages, vacation pay, sick pay,
disability pay, bonus, compensation, profit sharing contributions, restricted
stock, stock options, other equity-related instruments, payment or benefit from
Releasees (as defined in Section 4) other than that to which he is entitled
pursuant to the Employment Agreement entered by and between the Company and the
Employee dated November 14, 2014.

 

4. In consideration of the agreements made herein and benefits to Employee
provided herein, Employee agrees to and hereby does release and discharge the
Company, its parents, subsidiaries, affiliates and their successors or assigns,
directors, officers, consultants, attorneys, representatives and employees
(collectively “Releasees”) from any and all claims, causes of action,
arbitrations and demands, whether known or unknown, which he has or ever has
had, which are based on acts or omissions occurring up to and including the date
this Agreement is fully executed, except as to the enforcement of this Agreement
and any rights which cannot be waived as a matter of law. Employee further
releases the Company and its parents, subsidiaries and affiliated entities from
any and all compensation owed to him, including vacation pay and any attorneys’
fees, damages and costs Employee could recover under any statute or common law
theory. Included within this release, without limiting its scope, are claims
arising out of Employee’s employment or the termination of his employment based
on Title VII of the Civil Rights Acts of 1964 as amended, the Civil Rights Act
of 1870, the Americans with Disabilities Act of 1990 as amended, the Americans
with Disabilities Act Amendments Act of 2008, the Age Discrimination in
Employment Act, as amended, the Older Workers Benefit Protection Act, the Fair
Labor Standards Act of 1938 as amended by the Equal Pay Act of 1963, the Family
and Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act of 2008,
the Lilly Ledbetter Fair Pay Act of 2009, the New York State Human Rights Law,
the New York City Human Rights Law, the New York Labor Law, the New York Wage
Theft Prevention Act, the U.S. Patriot Act, the Sarbanes-Oxley Act of 2002, the
Dodd–Frank Wall Street Reform and Consumer Protection Act, and any other
federal, state or local civil rights, disability, discrimination, retaliation or
labor law, or any theory of contract, criminal, arbitral or tort law.

 



 - 1 - 

 

 

 

5. Rights Not Waived. Regardless of any term stated in any other section of this
Agreement:

 

a. This Agreement does not waive Employee’s rights, if any, to receive
ERISA-covered benefits (e.g., pension or medical benefits) that are vested
pursuant to a formally-adopted and properly-authorized written benefit plan.

 

b. This Agreement does not waive unemployment compensation benefits, workers’
compensation benefits or any other rights that may not lawfully be released by a
private agreement.

 

c. Nothing in this Agreement prevents Employee from filing a charge or complaint
with, or from participating in an investigation or proceeding conducted by, the
Equal Employment Opportunity Commission (“EEOC”), United States Securities and
Exchange Commission (the “SEC”), National Labor Relations Board (the “NLRB”),
United States Department of Labor (the “DOL”), or any other governmental agency;
but as to all of the claims that Employee has released as provided in this
Agreement, Employee is waiving your right to receive any individual relief in
any such investigation or proceeding.

 

d. Nothing in this Agreement prevents Employee from (a) providing truthful
testimony in any legal proceeding to which he is a party, (b) providing truthful
testimony or information if he is legally compelled or required to do so, (c)
providing truthful information in any charge or complaint with the EEOC, SEC,
NLRB, DOL or other governmental agency, or (d) providing truthful information in
the course of participating in an investigation or proceeding conducted by the
EEOC, SEC, NLRB, DOL, or any other governmental agency.

 

e. Nothing in this Agreement prevents Employee from taking any action to
challenge the knowing and voluntary nature of this Agreement under the Older
Workers Benefit Protection Act (OWBPA). This includes, without limitation, that
this Agreement does not prevent Employee from filing or pursuing a charge of
discrimination, lawsuit or arbitration to the extent it is brought under the
federal Age Discrimination in Employment Act of 1967 (ADEA) and challenges the
knowing and voluntary nature of this Agreement under the OWBPA. Further, nothing
in this Agreement shall cause Employee to be liable for damages, attorneys’
fees, costs or disbursements in connection with any such charge of
discrimination, lawsuit or arbitration to the extent it is so brought. However,
if this Agreement is found to be knowing and voluntary under the OWBPA,
Employee’s release and waiver of claims under the ADEA, as provided in this
Agreement, shall be fully effective.

 



 - 2 - 

 

 

 

6. As of the date hereof, Employee agrees to abide by Sections 6; Trade Secrets
and Proprietary Information; 7, Covenant Not to Solicit or Compete; 8 Inventions
and Discoveries and 9 Injunctive Relief of the Employment Agreement into which
he entered with the Company on November 14, 2014 (the “Employment Agreement”),
in addition to any other sections of the Employment Agreement which expressly
survive the termination of Employee’s employment with the Company, subject to
Section 5 above (Rights Not Waived).

 

7. If any claim is asserted by or against the Company as to which the Employee
has relevant knowledge, the Employee will reasonably cooperate with the Company
in the prosecution or defense of that claim, including by providing truthful
information and testimony as reasonably requested by the Company, subject to
Section 5 above (Rights Not Waived)

 

8. This Agreement is not an admission by the Company of any liability. The
Company specifically denies and disclaims any discrimination or injury to any
person.

 

9. The parties agree that this Agreement may not be introduced in any
proceeding, except to establish the settlement and release, the breach of this
Agreement, or as may be required by law or judicial directive.

 

10. Employee agrees not to directly or indirectly take, support, encourage or
participate in any activity or attempted activity which in any way would
disparage the Company, its parents, subsidiaries and affiliated entities subject
to Section 5 above (Rights Not Waived). Employee agrees not to write or speak
about the Company, its parents, subsidiaries and affiliated entities in negative
terms subject to Section 5 above (Rights Not Waived).

 

11. Employee agrees that Employee will not disclose the existence or terms of
this Agreement except to his immediate family, tax advisor and attorney, federal
or state taxing authorities, or as compelled by court process and subject to
Section 5 above (Rights Not Waived).

 

12. This Agreement contains the complete understanding of the parties. No other
promises or agreements shall be binding or shall modify this Agreement unless
reduced to writing and signed by the parties hereto or counsel for the parties.

 

13. This Agreement shall be governed by New York law without regard to conflicts
of laws principles, and the parties hereto agree to submit to the exclusive
jurisdiction of the state and federal courts of New York, New York. The parties
to this Agreement consent to personal jurisdiction in New York in any action
commenced to enforce its terms.

 

14. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING
TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 



 - 3 - 

 

 

 

15. Employee shall not institute nor be represented as a party in any lawsuit,
claim, complaint or other proceeding against or involving the Company, its
parents, subsidiaries or affiliated entities based on Employee’s employment with
the Company or upon any act or omission occurring up to and including the date
this Agreement is fully executed, whether as an individual or class action,
under any federal, state or local laws, rules, regulations or any other basis.
Further, Employee shall not seek or accept any award or settlement from any such
source or proceeding (not including unemployment insurance proceedings). In the
event that Employee institutes, is a knowing participant, or is a willing member
of a class that institutes any such action, Employee’s claims shall be dismissed
or class membership terminated with prejudice immediately upon presentation of
this Agreement. This Agreement does not affect Employee’s right to file a charge
with the EEOC, SEC, NLRB, DOL or other similar Federal, state or local agency,
or to participate in any investigation conducted by the EEOC, SEC, NLRB, DOL or
other similar Federal, state or local agency, but Employee acknowledges that he
is not entitled to any other monies other than those payments described in this
Agreement except where such a waiver of individual relief is prohibited.

 

16. Employee warrants that he is fully competent to enter into this Agreement
and Employee acknowledges that he has been afforded the opportunity to review
this Agreement with his attorney for at least twenty-one (21) days, that
Employee is advised and has been advised to consult with an attorney of his
choice before signing this Agreement, that Employee has consulted with his
attorney prior to executing this Agreement, that Employee has read and
understands this Agreement and that Employee has signed this Agreement freely
and voluntarily. Further, Employee understands that he has the opportunity to
revoke such Agreement within seven (7) days of signing it. Employee understands
that if he does revoke this Agreement, Employee must notify the Company in
writing within seven (7) days of signing this Agreement and must return any
amount he has received hereunder in such event.

 

17. Employee acknowledges that he has had the opportunity to conduct an
investigation into the facts and evidence relevant to his decision to sign this
Agreement. Employee acknowledges that, in deciding to enter into this Agreement,
he has not relied on any promise, representation, or other information not
contained in this Agreement, and also has not relied on any expectation that the
Company has disclosed all material facts to him. By entering into this
Agreement, he is assuming all risks that he may be mistaken as to the true
facts, that he may have been led to an incorrect understanding of the true
facts, and/or that facts material to his decision to sign this Agreement may
have been withheld from him. He will have no claim to rescind this Agreement on
the basis of any alleged mistake, misrepresentation, or failure to disclose any
fact.

 



 - 4 - 

 

 

 



PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify the parties’ agreement to the terms of this
Agreement, the parties have executed this Agreement on the date set forth below
their signatures which appear below.

 



YI-JONG SHY NOWNEWS DIGITAL MEDIA CO LTD     /s/ Yi-Jong Shy By: /s/ Alan Chan  
Name:    Alan Chan   Title:       Chairman of the Board



 

 



 - 5 - 

 

 

